DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 4 August 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1 and 11 and has canceled claim 7.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1, 3-6, 11, 12, and 16-26, as further amended by Examiner’s Amendment, are allowed.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Donald Wilkinson on 3 September 2021.



11. (Currently amended) A method of monitoring an internal fluid pressure of a vehicle tyre, the vehicle tyre having at least one physical property including the internal fluid pressure, the method comprising: 
generating a set of predicted signals, the set of predicted signals comprising at least one member, each member representing a physical state of the vehicle tyre, the physical state including the internal fluid pressure, 
driving the vehicle tyre with a drive signal, so as to generate a response signal in response to the drive signal, wherein the response signal varies according to the internal fluid pressure;
comparing each predicted signal with response signal to determine the accuracy with which the physical state represented by the member for which the predicted signal was generated matches an actual physical state of the vehicle tyre; 
wherein the drive signal comprises a periodic radiation component having a peak power close to a resonant frequency of the vehicle tyre, wherein the response includes a varied reflection of the radiation component according to the physical property, and
in which at least some of the members 

The remaining claims are as presented in the amendments of 4 August 2021.USSN 15/834,150Page 4 of 9


Allowable Subject Matter
Claims 1, 3-6, 11, 12, and 16-26 are allowed.
Claim 1 is allowed on the basis of the combination of limitations including “driving the vehicle tyre with a drive signal so as to generate a response signal in response to the drive signal, wherein the response signal varies according to the internal fluid pressure; generating a set of predicted signals, the set of predicted signals comprising at least one member, each member representing a physical state of the vehicle tyre; comparing each predicted signal with the response signal to determine the accuracy with which the physical state represented by the member for which the predicted signal was generated matches an actual physical state of the vehicle tyre; in which the physical state of the vehicle tyre includes a parameter set comprising at least on parameter of the physical state of the vehicle tyre including the internal fluid pressure” in combination with the remaining limitations of the claim.  In particular, the combination of features of both driving a vehicle tyre with a drive signal to generate a response and comparing the response to predicted signals to determine the accuracy with which a predicted signal matches a physical state including tyre pressure is not found to be taught or suggested in the prior art.
In isolation, either of these features can be found in the prior art of record.  For example, Fondeur (US Pat 6385511 – cited in IDS) teaches fitting wheels with detection modules that emit a detection signal representative of temperature and teaches comparing the detection signal to stored waveforms.  However, the comparison is intended to determine wheel position, and there is no teaching or suggestion that indicates the comparison would or could be used to “determine the accuracy with which 
Similarly, Agrotis (US Pat 6802213 – cited in previous 892)  teaches determining wheel location by comparing pressure sensor output with characteristic patterns, but suffers the same deficiencies as Fondeur.  
Tang et al. (US PGPub 20030071723 - cited in previous 892) uses pattern recognition to determine if a tire pressure signal matches stored pressure signals, but likewise uses the comparison to identify wheel location, thus including the same deficiencies as Fondeur.
On the other hand, tire pressure sensors that use a drive signal to generate a response signal were also known in the prior art.  In particular, tire sensors using surface acoustic wave (SAW) devices operate by being drive at resonant frequencies.  For example, Thiesen et al. (US PGPub 20070279188 – cited in previous 892) teaches using interrogation pulses to energize SAW resonator elements incorporated in a tire or wheel assembly for sensing parameters such as pressure.  However, Thiesen does not teach or suggest comparing each of a set of predicted signals with the response signal to the interrogation pulses to determine an accuracy of the tire pressure.  Moreover, given that relevant art of Fondeur teaches only comparison of detection signals with predicted signals for the purpose of determining wheel position, combination of Thiesen with such art to yield the claimed invention would not have been obvious.  


Sinnett et al. (US PGPub 20050093688) discloses a tire structure including a SAW sensor, but likewise suffers the same deficiencies as Thiesen.  
Similarly, Vossenberg (US PGPub 20050025898) discloses a pressure sensor that is excited by an external transmitter to emit frequencies in the range of a resonant frequency of a resonant circuit and teaches that the sensor signal are evaluated by an evaluation unit.  However, Vossenberg does not suggest that the evaluation involves comparison with a set of predicted signals. 
Mathias (US Pat 7924147 – cited in previous 892) discloses a tire pressure monitoring system comprising an initiator that generates varying drive signals to which a transducer associated with a tire responds.    However, Mathias does not teach or suggest comparing each of a set of predicted signals with the response signal to determine an accuracy of the tire pressure.  As with Thiesen combination with art such as Fondeur, Agrotis, and Tang would not obviously lead to the claimed invention, since the comparison in those references is only applied to determining wheel position.
Claims 2-6, 22, and 24-26 depend on claim 1 and are allowed for at least the same reasons.
Claim 11 is allowed on the basis of the combination of limitations including “generating a set of predicted signals, the set of predicted signals comprising at least one member, each member representing a physical state of the vehicle tyre, the physical state including the internal fluid pressure; driving the vehicle tyre with a drive signal so as to generate a response signal in response to the drive signal, wherein the response signal varies according to the internal fluid pressure; comparing each predicted signal with response signal to determine the accuracy with which the physical state represented by the member for which the predicted signal was generated matches an actual physical state of the vehicle tyre” in combination with the remaining limitations of the claim.  These limitations closely correspond to the limitations of claim 1 discussed above and distinguish patentably over the prior art for the same reasons.
Claims 12, 16-21, and 23 depend on claim 11 and are allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864